Illinois Official Reports                        Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity of
                                                                            this document
                                   Appellate Court                          Date: 2016.02.18 15:31:45
                                                                            -06'00'




                  Maschek v. City of Chicago, 2015 IL App (1st) 150520



Appellate Court       KENNETH MASCHEK, Individually and on Behalf of All Others
Caption               Similarly Situated, Plaintiff-Appellant, v. THE CITY OF CHICAGO,
                      a Municipal Corporation, Defendant-Appellee.



District & No.        First District, Fifth Division
                      Docket No. 1-15-0520



Filed                 December 11, 2015



Decision Under        Appeal from the Circuit Court of Cook County, No. 13-L-014527; the
Review                Hon. Mary Lane Mikva, Judge, presiding.



Judgment              Affirmed.



Counsel on            Myron Cherry, Jacie C. Zolna, and Alexandra L. Nickow, all of
Appeal                Myron M. Cherry & Associates LLC, of Chicago, for appellant.

                      Stephen R. Patton, Corporation Counsel, of Chicago (Benna Ruth
                      Solomon, Myriam Zreczny Kasper, and Suzanne M. Loose, Assistant
                      Corporation Counsel, of counsel), for appellee.



Panel                 JUSTICE GORDON delivered the judgment of the court, with
                      opinion.
                      Presiding Justice Reyes and Justice Palmer concurred in the judgment
                      and opinion.
                                                  OPINION

¶1       In this appeal, plaintiff Kenneth Maschek appeals the trial court’s grant of defendant City
     of Chicago’s (City) motion to dismiss. In this case, plaintiff challenged a traffic ticket on the
     ground that the ticket was the result of an automated speed enforcement (ASE) camera
     operating near Lane Tech College Prep High School (Lane Tech) and that the law governing
     ASE cameras prohibited the City from operating an ASE camera near a school on that day.
     625 ILCS 5/11-208.8(a-5) (West 2014) (ASE law).
¶2       The ASE law governs the conduct of the City but not the driver. The ASE law dictates
     when the City can and cannot operate ASE cameras. However, drivers must still conform to
     the law, whether or not an ASE camera is running. The speed limit for a vehicle in the City is
     30 miles per hour,1 and plaintiff does not contest the fact that he was 11 miles per hour over
     this limit.
¶3       In addition, plaintiff paid the ticket and did not challenge the underlying speeding
     violation. Thus, he waived for our consideration whether he was or was not violating the law.
     On this appeal, he does not argue that he was obeying the law but argues only that, even if he
     was violating the law, the City was not allowed to use an ASE camera to catch him.2
¶4       Plaintiff argues that ASE cameras are allowed to operate only on school days, that
     summer school days are not school days, and thus the City was not allowed to issue an
     ASE-based ticket on June 26, 2014, the day he was speeding. Plaintiff does not contest that
     this day was a scheduled class day for special needs children at Lane Tech.
¶5       Special needs children have an extended school year, such that a regularly scheduled
     school day for them included June 26, 2014, at Lane Tech. See infra ¶¶ 74-76; 105 ILCS
     5/14-13.01 (West 2014) (providing for up to “235 school days”). Although plaintiff raises
     arguments about the “school year” and the “school calendar,” the operative phrase in the
     ASE law is “school day[ ],” and a school day for a special needs child is defined as a day that
     he or she is “in attendance at school for instructional purposes.” 34 C.F.R. § 300.11(c)(1), (2)
     (2014); 23 Ill. Adm. Code 226.75 (2007) (adopting this definition for Illinois).
¶6       Plaintiff engages in a number of hypotheticals–what if at another school the math team
     was meeting on a Saturday–would that count as a school day? However, that is not the case
     in front of us. In the case in front of us, plaintiff was issued a ticket near a school where
     special needs children were attending regularly scheduled classes.


         1
           Under Illinois state law, unless some other speed restriction is established, “the maximum speed
     limit in an urban district for all vehicles is: *** 30 miles per hour.” 625 ILCS 5/11-601(c)(1) (West
     2014). The Chicago Municipal Code states: “The provisions of Section 11-601 of the Illinois Vehicle
     Code shall be applicable on all streets within and under jurisdiction of the city. The absolute statutory
     urban speed limit shall be 30 miles per hour in streets.” Chicago Municipal Code § 9-12-070(a)
     (amended Apr. 26, 2006). The Illinois Vehicle Code defines an “urban district” as: “The territory
     contiguous to and including any street which is built up with structures devoted to business, industry or
     dwelling houses situated at intervals of less than 100 feet for a distance of a quarter of a mile or more.”
     625 ILCS 5/1-214 (West 2014). Plaintiff does not contest that Lane Tech was in an urban district with a
     speed limit of 30 miles per hour and that he was traveling 11 miles over this limit.
         2
           This is a question which he has standing to raise, for reasons we explain below.

                                                     -2-
¶7         Plaintiff argues how will a driver be on notice when he or she should slow down. The
       ASE law, as applied to and argued by plaintiff, concerns enforcement only, i.e., when may
       the City use automatic cameras to catch violators. However, the violation occurred whether
       or not the ASE camera was operating. The law governing plaintiff’s behavior was still in
       effect, whether or not the ASE camera was running, and that law provided for a 30-mile per
       hour speed limit. A driver does not have to be on notice about when he is most likely to be
       caught.
¶8         Since the days of the horse and buggy, long before there were ASE cameras, drivers
       knew to slow down near a school. Society benefits if drivers have an automatic, knee-jerk
       reaction–see a school, slow down. Even when classes are not in session, children have a
       tendency to gather and play on the amenities which schools often provide, such as basketball
       courts and open spaces. Encouraging drivers to slow down furthers the safety of children,
       whether or not the drivers are caught. This “slow down” is specifically what the sponsor of
       the ASE bill claimed as a safety benefit, which benefits society as a whole. See 97th Ill. Gen.
       Assem., House Proceedings, Nov. 9, 2011, at 131 (statements of Representative Currie).
¶9         Plaintiff argues that there were only 70 students at the school, and 70 children is not
       enough to matter, when you consider the overall population of that particular school.
       However, he does not state how many children it does take to matter, and neither did the
       legislature. The law is phrased in terms of a school day, not in terms of numbers of children
       or percentages at a particular school. The law applies to even the smallest primary school in
       Chicago.
¶ 10       For these reasons and the reasons which we discuss below, we find that “school days”
       includes the special education classes which were in session at Lane Tech on June 26, 2014,
       and we affirm. Since special needs children were in school on June 26, 2014, at Lane Tech,
       we need not make a determination with respect to the other classes in session.

¶ 11                                          BACKGROUND
¶ 12                                          I. The Complaint
¶ 13       On October 31, 2014, plaintiff filed a complaint which alleged that he received a $100
       speeding ticket as the result of the operation of an ASE camera on June 26, 2014, and that he
       paid the fine. Plaintiff alleged that the camera was located in a “School Safety Zone at 2549
       W. Addison St. which is adjacent to Lane Tech College Prep High School” and that he was
       “the registered owner of the vehicle.” Plaintiff alleged that, on September 18, 2014, the City
       issued a press release stating that ASE “ ‘enforcement hours will be limited from 7 a.m. to 7
       p.m. in safety zones around schools on school days (Monday through Friday).’ ” Plaintiff
       claimed that the regular academic year had already ended and would not begin again until
       September 2, 2014, and thus the City was not allowed to operate an ASE camera on
       Thursday, June 26, 2014. Plaintiff sought class certification and brought counts for
       declaratory judgment, injunction, unjust enrichment and fraud.

¶ 14                               II. Defendant’s Motion to Dismiss
¶ 15       On December 17, 2014, the City moved to dismiss plaintiff’s complaint pursuant to
       section 2-619(a)(9) of the Code of Civil Procedure on the ground that plaintiff’s claims were



                                                  -3-
       barred by an “affirmative matter avoiding the legal effect of or defeating the claim.” 735
       ILCS 5/2-619(a)(9) (West 2014).
¶ 16       Defendant argued: “In short, Plaintiff challenges the authority of the City to cite his
       vehicle for travelling 41 miles per hour in a 30 mile per hour zone adjacent to Lane Tech ***
       at 5:26 p.m. on June 26, 2014, using [ASE] cameras because Plaintiff believes that June 26,
       2014, was not a ‘school day.’ The City is only authorized to use ASE cameras adjacent to
       schools on ‘school days.’ ”
¶ 17       Defendant further argued: “All of Plaintiff’s claims fail because it is an easily proved
       issue of fact that classes were in session at Lane Tech on June 26, 2014, and accordingly
       June 26, 2014, was a school day at Lane Tech.”
¶ 18       Defendant also argued (1) that plaintiff lacked standing to claim that he had been issued a
       ticket not authorized by law, since that had not happened to him; (2) that he had failed to
       exhaust his administrative remedies, since he voluntarily paid the ticket; and (3) that the
       Local Governmental and Governmental Employees Tort Immunity Act (Tort Immunity Act)
       barred plaintiff’s fraud claim (745 ILCS 10/2-107 (West 2014)).
¶ 19       Defendant attached exhibits which included a copy of the ticket mailed to plaintiff. The
       ticket, which was entitled an “Automated Speed Enforcement Violation,” informed plaintiff
       that he had 14 days, or until July 27, 2014, to pay $100 or contest the ticket by mail or
       request an in-person hearing. The ticket listed the “Violation Code” as “9101020**,” which
       the City’s website explains is for speeding 11 miles per hour or more over the speed limit and
       is subject to a $100 fine. City Of Chicago, Parking, Compliance, and Automated Enforcement
       Violations (Apr. 2014), http://www.cityofchicago.org/city/en/depts/fin/supp_info/revenue/ge
       neral_parking_ticketinformation/violations.html (from a list of “speed violations that can be
       issued,” current as of April 2014). The ticket listed the “Description” of the violation as a
       “Speed Violation 11+,” for traveling 11 miles per hour or more over the speed limit, and it
       stated that the vehicle was traveling 41 miles per hour. The ticket also described the violation
       as occurring on July 26, 2014, at 5:26 p.m., in a “School Safety Zone.”3
¶ 20       Defendant’s attached exhibits also included the affidavit of Nancy Quintana, the
       executive director of Instructional Support for the Board of Education of the City of Chicago
       who swore, in relevant part, that:
                    “5. During the summer of 2014, classes were held and students were present at
               Lane Tech on Mondays, Tuesdays, Wednesdays, and Thursdays from June 23, 2014
               until July 31, 2014.
                    6. June 26, 2014, was a Thursday and classes were in session [at] Lane Tech on
               that day.
                    7. Classes offered at Lane Tech in the summer of 2014 included extended school
               year (‘ESY’) classes for students with special needs and virtual learning credit
               recovery classes. Both types of classes were in session on June 26, 2014.


           3
            The Chicago Municipal Code authorizes a fine of $500 for traveling more than 20 miles per hour
       in a school safety zone on “a school day.” However, plaintiff’s ticket was for only $100. Chicago
       Municipal Code § 9-12-075 (amended Apr. 26, 2006). See also 625 ILCS 5/11-605(a) (West 2014)
       (“On a school day *** no person shall drive a motor vehicle at a speed in excess of 20 miles per hour
       while passing a school zone ***.”).

                                                     -4-
                   8. At Lane Tech during the 2014 summer session approximately 60 students were
               enrolled in ESY classes and approximately 40 students actually attended ESY classes.
                   9. The ESY program provides extended school year services to students with
               special needs based on a student’s individualized education program (‘IEF’) pursuant
               to federal special education law.
                   10. At Lane Tech during the 2014 summer session approximately 31 students
               were enrolled in and attended the virtual learning credit recovery program.
                   11. Students in the virtual learning credit recovery program take online courses to
               make up credits in order to meet graduation requirements. Students in this program
               must physically attend scheduled classes in the credit recovery computer lab to take
               the online courses.”
¶ 21       In his response, plaintiff did not contest the facts sworn to in the above affidavit, arguing
       instead that, “[e]ven if 40 students actually attended classes at Lane Tech during the summer,
       and 31 additional students attended the virtual learning credit recovery program [citations],
       71 students constitutes a very small minority only (1/69%) of Lane Tech’s 4,200-student
       population.”
¶ 22       In reply, defendant observed that the Code of Federal Regulations provides that “[s]chool
       day means any day, including a partial day that children are in attendance at school for
       instructional purposes,” and that “[s]chool day has the same meaning for all children in
       school, including children with and without disabilities.” 34 C.F.R. § 300.11 (2014); 23 Ill.
       Adm. Code 226.75 (2007) (adopting definition).

¶ 23                                  III. Trial Court’s Dismissal Order
¶ 24       On February 18, 2015, the trial court issued a written dismissal order which stated in full:
                “This matter coming to be heard on defendant’s section 2-619 motion to dismiss, with
                the court being fully advised in the premises, it is hereby declared:
                    (1) For the reasons stated on the record, before a certified court reporter,
                defendant’s 2-619 motion to dismiss is granted[.]
                    (2) For the reasons stated on the record, plaintiff’s request for leave to amend is
                denied.
                    (3) This order is final and appealable.”
¶ 25       At the hearing, the trial court stated: “I do agree with the City on its interpretation of what
       the statute means. To the extent that there is an ambiguity, I think that the legislative history
       makes quite clear that it’s about–as well as common sense would probably make quite clear,
       but both make it clear that it’s about protecting school children, and summer school children
       are still school children.” In response to plaintiff’s discussion of statutes which provide a
       definition of the school year, the trial court stated: “all those statutes have a different agenda.
       They really do. They are about specific educational requirements. They are about specific
       things that are not about safety.”
¶ 26       The trial court ruled that, since this was a purely legal issue about which the “DOAH,”
       the Department of Administrative Hearings, did not have particular expertise, there was no
       need for plaintiff to have exhausted administrative remedies.
¶ 27       The City’s attorney observed: “the speed limit doesn’t change whether it’s a school day
       or not. The speed limit that was applicable here is applicable all the time. It is a

                                                    -5-
       30-mile-per-hour speed limit. Plaintiff was going 41 miles per hour.” Even if there is an issue
       with respect to when the City can or cannot operate the cameras, he noted that “it doesn’t
       change the conduct of drivers at all.”
¶ 28       Plaintiff’s counsel then interjected, asking if he could “hop in on this issue.” When the
       court agreed, he stated: “The speed is irrelevant to this suit. *** At issue is *** whether the
       City had the authority to operate [the cameras] and issue violations at that particular time.
       Now, if there was an officer, police officer, who was present at that time, and he clocked
       someone going 50 miles an hour,” he could have issued a ticket. Plaintiff’s counsel stressed
       that: “The issue is whether there should have been an issuance of the speed cameras because
       those powers are limited.”
¶ 29       Plaintiff’s counsel stated that he had made a request in his response, that, if the trial court
       ruled that the day in question was a school day, then he should be allowed to amend his
       complaint. He sought to amend in order to challenge the constitutionality of the law on its
       face on vagueness grounds, because a driver would not know when the cameras were
       operating. When the trial court observed that this issue was not in the briefs, plaintiff stated
       that it was in a footnote. However, plaintiff’s brief does not request, either in a footnote or in
       the text, leave to amend the complaint.
¶ 30       The trial court asked the City’s attorney to respond to the issue, and he stated:
       “Legislation is only unconstitutionally vague if it does not provide a person with a reasonable
       opportunity to know what conduct is prohibited so that he or she may conform his or her
       conduct accordingly. Here the 30-mile-per-hour speed limit was clear.”
¶ 31       The trial court denied plaintiff’s request to amend, stating that plaintiff was not “injured
       by any alleged vagueness, since it’s clear he did not conform his conduct to any possible
       speed limit, including the 30-mile-an-hour limit.” The trial court also granted defendant’s
       motion to dismiss since neither the Vehicle Code nor the School Code provided an applicable
       definition of “school day,” so “the dictionary definition of ‘a day in which classes are held in
       a primary or secondary school’ is a very rational place to start.” The trial court explained:
                    “To the extent that there is any ambiguity–and I am not at all sure there is, but to
                the extent that there is, the legislative history which makes it clear that this is about
                promoting safety of school children, and at the same time trying to not make the
                cameras operate unnecessarily lengthy periods of time, does not compel or suggest
                that the distinction should be made between the school year, the regular school year,
                and summer school.
                    So I do believe that the City’s definition of ‘school day’ to include a summer
                school day is the appropriate definition under the statute and, therefore, the City was
                within its home rule powers in enforcing the ASE cameras during summer school.”
¶ 32       On February 19, 2015, plaintiff filed a notice of appeal, and this appeal followed.

¶ 33                                           ANALYSIS
¶ 34       Plaintiff appeals the trial court’s dismissal order on the ground that the City was not
       allowed to operate an ASE camera on June 26, 2014, near Lane Tech, when classes for
       students with special needs and virtual learning credit recovery classes were in session,
       because this day did not qualify as a school day. For the following reasons, we affirm.



                                                    -6-
¶ 35                                       I. Standard of Review
¶ 36                                      A. Section 2-619 Motion
¶ 37       On this appeal, plaintiff asks us to reverse the trial court’s dismissal order, which was
       granted pursuant to section 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619
       (West 2014)). “A motion to dismiss, pursuant to section 2-619 of the Code, admits the legal
       sufficiency of the plaintiffs’ complaint, but asserts an affirmative defense or other matter that
       avoids or defeats the plaintiffs’ claim.” DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006).
¶ 38       When we review a section 2-619 dismissal, our standard of review is de novo. Solaia
       Technology, LLC v. Specialty Publishing Co., 221 Ill. 2d 558, 579 (2006); American Service
       Insurance Co. v. City of Chicago, 404 Ill. App. 3d 769 (2010). De novo review means that the
       reviewing court performs the same analysis that a trial judge would perform. A.M. Realty
       Western L.L.C. v. MSMC Realty, L.L.C., 2012 IL App (1st) 121183, ¶ 37.
¶ 39       When reviewing a “motion to dismiss under section 2-619, a court must accept as true all
       well-pleaded facts in plaintiffs’ complaint and all inferences that can reasonably be drawn in
       plaintiffs’ favor.” Morr-Fitz, Inc. v. Blagojevich, 231 Ill. 2d 474, 488 (2008). “In ruling on a
       motion to dismiss under section 2-619, the trial court may consider pleadings, depositions,
       and affidavits.” Raintree Homes, Inc. v. Village of Long Grove, 209 Ill. 2d 248, 262 (2004).
       “[T]he court must interpret all pleadings and supporting documents in the light most
       favorable to the nonmoving party.” Melena v. Anheuser-Busch, Inc., 219 Ill. 2d 135, 141
       (2006).
¶ 40       Even if the trial court dismissed on an improper ground, a reviewing court may affirm the
       dismissal, if the record supports a proper ground for dismissal. Raintree, 209 Ill. 2d at 261
       (when reviewing a section 2-619 dismissal, we can affirm “on any basis present in the
       record”); In re Marriage of Gary, 384 Ill. App. 3d 979, 987 (2008) (“we may affirm on any
       basis supported by the record, regardless of whether the trial court based its decision on the
       proper ground”).

¶ 41                                     B. Statutory Interpretation
¶ 42        The de novo standard of review also applies because the parties ask us to interpret the
       meaning of the phrase “school days” as used in the ASE law or section 11-208.8 of the
       Illinois Vehicle Code (625 ILCS 5/11-208.8 (West 2014) (entitled “Automated speed
       enforcement systems in safety zones”)). The interpretation of a statute is a question of law
       that we also review de novo. People v. Anthony, 2011 IL App (1st) 091528, ¶ 8.
¶ 43        “As we do in every case of statutory interpretation, we look first and foremost to the
       language of the statute itself.” People v. Wright, 2012 IL App (1st) 073106, ¶ 79 (citing
       People v. Cardamone, 232 Ill. 2d 504, 512 (2009)). “Our primary objective in construing a
       statute is to give effect to the legislature’s intent” (Wright, 2012 IL App (1st) 073106, ¶ 79
       (citing Cardamone, 232 Ill. 2d at 512)), and “[t]he best indication of that intent is the
       language of the statute itself, which must be given its plain and ordinary meaning.” Brunton
       v. Kruger, 2015 IL 117663, ¶ 24. In construing the plain language of the statute, we consider
       the statute in its entirety, “keeping in mind the subject it addresses and the legislature’s
       apparent objective in enacting it.” Cardamone, 232 Ill. 2d at 512.
¶ 44        If the statutory language is clear, we must apply it, without resort to any aids of statutory
       construction. Krohe v. City of Bloomington, 204 Ill. 2d 392, 395 (2003). If, and only if, the


                                                   -7-
       statutory language is ambiguous, we may look to other sources to ascertain the legislature’s
       intent. Krohe, 204 Ill. 2d at 395. These other sources include primarily the statute’s
       legislative history and debates. Krohe, 204 Ill. 2d at 398.

¶ 45                                         II. Threshold Issue
¶ 46       As a threshold matter, the City argues that plaintiff’s claim is barred because he
       voluntarily paid the ticket and failed to exhaust his administrative remedies to contest it.
       However, plaintiff does not contest either that he was speeding or the amount of the fine for
       this type of violation. His dispute is not with the underlying violation or the fine, but with the
       City’s means of enforcement.
¶ 47       While our supreme court generally requires strict compliance with the rule requiring
       exhaustion of administrative remedies, it has recognized several exceptions. Office of the
       Cook County State’s Attorney v. Illinois Local Labor Relations Board, 166 Ill. 2d 296, 306
       (1995); Castaneda v. Illinois Human Rights Comm’n, 132 Ill. 2d 304, 308 (1989). An
       aggrieved party may seek judicial review of an administrative decision without first
       exhausting administrative remedies for several reasons, including: “where [(1)] no issues of
       fact are presented or [(2)] agency expertise is not involved,” or “[(3)] where the agency’s
       jurisdiction is attacked because it is not authorized by statute.” Castaneda, 132 Ill. 2d at
       308-09. See also Office of the Cook County State’s Attorney, 166 Ill. 2d at 306. In the case at
       bar, all three quoted exceptions apply. First, no issues of fact are presented, since plaintiff
       does not contest that he was speeding. Second, the agency’s expertise is not involved, since
       this case does not require a resolution of whether plaintiff did or did not violate the law.
       Third, plaintiff attacks the City’s jurisdiction or authority to issue the ticket, claiming that it
       was not authorized by statute.
¶ 48       In addition, “[t]he issue before us is one of statutory and case law interpretation, and
       therefore it falls within the scope of our particular expertise and not the [agency’s].” Office of
       the Cook County State’s Attorney, 166 Ill. 2d at 306. “As we have previously noted in
       discussing the exhaustion rule and its exceptions, ‘[t]he agency’s particular expertise is not
       implicated in statutory construction.’ ” Office of the Cook County State’s Attorney, 166 Ill. 2d
       at 306-07 (quoting Landfill, Inc. v. Pollution Control Board, 74 Ill. 2d 541, 550 (1978)).
¶ 49           Accordingly, we conclude that the exhaustion doctrine is not a bar to our
       consideration of the present dispute. Office of the Cook County State’s Attorney, 166 Ill. 2d at
       307.

¶ 50                                         III. Two Issues
¶ 51       The case before us presents two distinct issues: whether the schooling of special needs
       children qualifies as a school day for purposes of the ASE law and whether recovery classes
       qualify as a school day for purposes of the ASE law. In the case at bar, 40 students attended
       an extended school year program for students with special needs, and another 31 students
       attended virtual learning credit recovery classes to make up credits in order to meet
       graduation requirements. If either qualifies as a school day, we must affirm the trial court in
       the case at bar.
¶ 52       First, we will examine the plain language of the statute. Second, if there is an ambiguity,
       we will look to the legislative purpose. Lastly, the parties make arguments based on the


                                                    -8-
       provisions of other codes, which we will examine.

¶ 53                                          IV. Plain Language
¶ 54       As we observed above, if the language of the statute is clear, we are not allowed to go
       further. See Krohe, 204 Ill. 2d at 395.
¶ 55       The Illinois Vehicle Code authorizes the City to utilize ASE cameras to enforce the speed
       limit near schools “on school days.” 625 ILCS 5/11-208.8(a-5)(i) (West 2014). On this
       appeal, plaintiff does not claim either that he was not speeding or that he was not sufficiently
       near a school. The dispute concerns the meaning of the phrase “school days.” As noted
       above, plaintiff argues that school days should not include: (1) extended year classes for
       special needs children and (2) recovery classes for children seeking to meet graduation
       requirements.
¶ 56       The Vehicle Code does not provide a definition of the term. Thus we must turn to the
       term’s plain and ordinary meaning. As we observed above, our primary goal in construing a
       statute is to give effect to the legislature’s intent, and the best indication of that intent are the
       words of the statute itself, which must be given their plain and ordinary meaning. Brunton,
       2015 IL 117663, ¶ 24; People v. McChriston, 2014 IL 115310, ¶ 15. When a statute does not
       define its own terms, a reviewing court may use a dictionary to ascertain the plain and
       ordinary meaning of those terms. McChriston, 2014 IL 115310, ¶ 15; People v. Bingham,
       2014 IL 115964, ¶ 55.
¶ 57       While courts and lawyers frequently rely on Black’s Law Dictionary to define terms (e.g.,
       McChriston, 2014 IL 115310, ¶ 17), there is no definition of school day in that dictionary. In
       its brief, the City quotes a number of dictionaries which define the term as a day on which
       classes are held or school is conducted or in session. We will not quote them all here, but we
       provide an example from the New Oxford American Dictionary https://www.
       oxforddictionaries.com/us/definition/American_english/school-day (last visited Oct. 16,
       2015), which defines “school day” as “a day on which classes are held in a primary or
       secondary school.” This is the only definition that this dictionary provides for this term.
       Accord American Heritage Dictionary of the English Language (5th ed. 2015),
       https://www.ahdictionary.com/word/search.html?q=school+day&submit.x=54&submit.y=23
       (last visited Oct. 16, 2015) (defining “school day” as: “1. A day on which school is in
       session. 2. The part of a day during which school is in session.”).
¶ 58       Since classes were held and were in session on June 26, 2014, the plain and ordinary
       dictionary meaning of the term shows that it was a school day. Plaintiff does not argue that
       there is a definition from another dictionary which we should employ or that application of
       these definitions results in a different conclusion. Instead, he argues, as we discuss in a
       section below, that we should turn to other statutory codes, outside the Vehicle Code, for a
       definition. See infra ¶ 68 (VI. Provisions of Other Codes).

¶ 59                                      V. Statutory Purpose
¶ 60       After a court examines the plain and ordinary meaning of the language, the rules of
       statutory construction direct us to consider the statute’s legislative history, if the words still
       appear ambiguous. Krohe, 204 Ill. 2d at 395, 398. Although we do not find the language
       ambiguous, the undisputed purpose of the statute wipes out any doubt.


                                                     -9-
¶ 61       The legislative history shows that the legislators’ primary purpose in enacting the ASE
       law was the safety of the children, and plaintiff does not argue otherwise in this appeal.
¶ 62       As we noted above, a statute’s legislative history and debates can be valuable
       construction aides in interpreting an otherwise ambiguous statute. Krohe, 204 Ill. 2d at 398.
       When interpreting an ambiguous phrase in a statute, our supreme court looks especially to
       the remarks of the bill’s sponsor. Krohe, 204 Ill. 2d at 398. See also In re Pension Reform
       Litigation, 2015 IL 118585, ¶ 68 (giving more weight to the remarks of “the chief sponsor of
       the legislation”); Julie Q. v. Department of Children & Family Services, 2013 IL 113783, ¶ 31
       (quoting the sponsor’s remarks when interpreting a statute). The remarks made immediately
       prior to passage are particularly important. Poris v. Lake Holiday Property Owners Ass’n,
       2013 IL 113907, ¶¶ 51-53 (quoting the sponsors’ remarks in order to interpret a statute and
       noting that, following these remarks, the bill passed).
¶ 63       In the case at bar, the ASE law passed both houses on November 9, 2009. On that same
       day, shortly before the final vote, Representative Barbara Flynn Currie, who was the sponsor
       of the bill, stated that its purpose was “ ‘to protect children.’ ” 97th Ill. Gen. Assem., House
       Proceedings, Nov. 9, 2011, at 131 (statements of Representative Currie). She explained that,
       “ ‘when you have strong enforcement of the speeding laws, guess what, people slow down.’ ”
       97th Ill. Gen. Assem., House Proceedings, Nov. 9, 2011, at 131 (statements of
       Representative Currie). Currie stated: “ ‘This would not apply on nonschool days. So,
       holidays, Saturdays, and Sundays are not covered ***.’ ” 97th Ill. Gen. Assem., House
       Proceedings, Nov. 9, 2011, at 140 (statements of Representative Currie). She later repeated
       that ASE cameras would operate “only on school days, not on Saturdays, not on Sundays, not
       on holidays.” 97th Ill. Gen. Assem., House Proceedings, Nov. 9, 2011, at 140 (statements of
       Representative Currie). In the case at bar, the day in question was not a Saturday, Sunday or
       holiday.
¶ 64       Senator John J. Cullerton, a sponsor of the bill in the Senate, stated:
               “We have in Chicago a pedestrian fatality rate that’s sixty-eight percent higher than
               New York City. And we do lose a number of–young children in these crashes in the
               City of Chicago. We have seen in other areas of this nation where they’ve had this
               program, there’s a big decrease in the number of tickets that are issued ***. And as a
               result, safety ensues.” 97th Ill. Gen. Assem., Senate Proceedings, Oct. 26, 2011, at 61
               (statements of Senator Cullerton).
¶ 65       The only portion of the legislative history quoted by plaintiff concerns the limits that the
       legislature placed on: (1) the location of the ASE cameras, (2) the amount and use of the
       fines, and (3) the calibration of the cameras. On November 9, 2011, Representative Currie
       stated that, although ASE cameras provided the City with an opportunity to protect children:
               “ ‘We do limit the opportunity for the City Council to do that, an eighth of a mile
               from schools, an eighth of a mile from parks. We restrict how revenues can be used.
               We require frequent calibration using Illinois State Police standards, but we know all
               the studies show us that when you have strong enforcement, when you have strong
               enforcement of the speeding laws, guess what, people slow down.’ ” 97th Ill. Gen.
               Assem., House Proceedings, Nov. 9, 2011, at 131 (statements of Representative
               Currie).
       Similarly, Representative Currie stated later:


                                                  - 10 -
                   “Representative Currie: ‘*** [W]hat we have here are limits. We curtail what
               they can do, but it may be they want to do a lot less. So, for example, we say an
               eighth of a mile of a school or a park …’
                   Representative Eddy: ‘Yeah.’
                   Representative Currie: ‘… they could reduce that further. We say 100[,] $50 for
               violations up to 10 miles above the speed limit, a 100 beyond that. They could go
               lower. They could say 25 for the first[.]’ ” 97th Ill. Gen. Assem., House Proceedings,
               Nov. 9, 2011, at 133-34 (statements of Representatives Currie and Eddy).
¶ 66       These quotes, to which plaintiff draws our attention, do not concern limiting the
       definition of school days and thus are inapposite to our discussion.
¶ 67       In sum, the legislative history shows that the legislators’ primary purpose was to protect
       children, and that they intended to limit the protection to days when children were in school
       and to exclude Saturdays, Sundays and holidays. This history bolsters our conclusion that
       Thursday, June 26, 2014, when both special needs children and summer school children were
       in school, was a school day.

¶ 68                                    VI. Provisions of Other Codes
¶ 69        Plaintiff argues that we should define school day for purposes of the Vehicle Code, based
       on information provided by the Chicago Public Schools and on provisions in other codes.
¶ 70        Plaintiff argues that the Chicago Public School’s Calendar for 2013-14 shows that
       Thursday, June 26, 2014, was not a school day. However, the calendar specifically lists
       “[d]ays of non-attendance for students,” and June 26 was not one of these days. Since June
       26 was not a “non-attendance” day, then students were in attendance, and it was a school day
       for them.4
¶ 71        Plaintiff also cites other codes. We are required to look at a statute in its entirety when
       interpreting one of its terms. Cardamone, 232 Ill. 2d at 512 (“we consider the statute in its
       entirety”). However, while we may turn to other codes, we should only do so when the codes
       share similar goals and related subjects. See Carter v. SSC Odin Operating Co., 2012 IL
113204, ¶ 37 (a statute should be “construed in conjunction with other statutes touching on
       the same or related subjects” “considering the reason and necessity for the law, the evils to be
       remedied, and the objects and purposes to be obtained”); People v. Steppan, 105 Ill. 2d 310,
       321 (1985) (“[b]ecause the statutes under consideration have different goals and purposes,”
       they need not be compared); People v. Williams, 376 Ill. App. 3d 875, 892 (2007)
       (considering “similar *** statute[s]”).
¶ 72        In support of his argument, plaintiff cites the definition of “a legal school day” in the
       Illinois Administrative Code, which requires that 50% or more of a school district’s students
       must be in attendance. 23 Ill. Adm. Code 1.420(f)(3), amended at 35 Ill. Reg. 2230 (eff. Jan.
       20, 2011). However, this definition is directed solely to school districts for the “purpose of
       claiming general State financial aid.” 23 Ill. Adm. Code 1.420(f), amended at 35 Ill. Reg.
       2230 (eff. Jan. 20, 2011). The section quoted by plaintiff states that it defines “a legal school
       day, which is eligible to be counted for General State Aid *** during a work stoppage.”

          4
           The 2013-14 calendar did not explain that the attendance days in the summer were for summer
       school, which was later noted in the 2014-15 calendar.

                                                  - 11 -
       (Emphasis added.) 23 Ill. Adm. Code 1.420(f)(3), amended at 35 Ill. Reg. 2230 (eff. Jan. 20,
       2011). The purpose of the ASE law before us has nothing to do with calculating state
       financial aid by a school district during a work stoppage, and, thus, there is no reason for the
       definitions to carry over. JPMorgan Chase Bank, N.A. v. Earth Foods, Inc., 238 Ill. 2d 455,
       470 (2010) (it is proper to compare statutes when they “relat[e] to the same subject matter”).
¶ 73        Plaintiff also cites a number of other provisions, such as section 10-19 of the School
       Code. 105 ILCS 5/10-19 (West 2012). This section authorizes school boards to establish
       “experimental educational programs, including but not limited to programs for self-directed
       learning,” such as the virtual learning credit recovery program occurring on June 26, 2014, at
       Lane Tech, in which students took online courses to make up credits in order to meet
       graduation requirements. 105 ILCS 5/10-19 (West 2012). This section specifically provides
       that these programs “shall be considered to comply with the requirements of this Section as
       respects numbers of days of actual pupil attendance.” 105 ILCS 5/10-19 (West 2012). Thus,
       this section does not support plaintiff’s argument. See also 105 ILCS 5/14-13.01 (West 2014)
       (providing for State reimbursement to school districts for special education for up to “235
       school days”).
¶ 74        In response to plaintiff’s citation of other codes, the City points us to a different code,
       namely, the Code of Federal Regulations. Federal regulation requires a state to provide “[a]
       free appropriate public education,” or FAPE, “to all children residing in the State ***
       including children with disabilities.” 34 C.F.R. § 300.101(a) (2014). “Each State must ensure
       that FAPE is available to any individual child with a disability who needs special education
       ***.” 34 C.F.R. § 300.101(c)(1) (2014). In order to satisfy this requirement, “[e]xtended
       school year services,” such as those being provided at Lane Tech, must be “available as
       necessary.” 34 C.F.R. § 300.106(a) (2014).
¶ 75        Illinois law requires each school district to comply with all applicable federal regulations,
       and it specifically demands compliance with federal regulations for “the provision of
       extended school year services.” 23 Ill. Adm. Code 226.710(a), (b)(7) (2007). See also 105
       ILCS 5/14-8.02(a) (West 2014) (FAPE must “be available to all children with disabilities”).
¶ 76        For the purposes of special education classes, the Code of Federal Regulations defines a
       “school day” as follows:
                     “(c)(1) School day means any day, including a partial day that children are in
                 attendance at school for instructional purposes.
                     (2) School day has the same meaning for all children in school, including children
                 with and without disabilities.” 34 C.F.R. § 300.11(c)(1), (2) (2014).
       Illinois adopted this definition in its Administrative Code, so the definition is a part of Illinois
       as well as federal law. 23 Ill. Adm. Code 226.75 (2007). Similar to the dictionary definitions,
       a school day in the above-quoted definition means a day that “children are in attendance at
       school for instructional purposes,” and it specifically includes children with disabilities, such
       as the children who were in school on June 26, 2014, at Lane Tech. See 34 C.F.R.
       § 300.11(c)(1), (2) (2014); see also 105 ILCS 5/14-13.01 (West 2014) (providing for state
       reimbursement to school districts for special education for up to “235 school days”).
¶ 77        Thus, the schooling of special needs children qualifies as a school day for purposes of the
       ASE law. Since special needs children were in school on June 26, 2014, at Lane Tech, we



                                                    - 12 -
       need not consider whether recovery classes also qualify as school days.

¶ 78                                         VII. Leave to Amend
¶ 79        In a one-paragraph argument in his brief, plaintiff asks us, in the alternative, to find that
       the trial court abused its discretion by denying him leave to amend his complaint.
¶ 80        When ruling on a motion to amend a complaint, the trial court enjoys broad discretion.
       Ahmed v. Pickwick Place Owners’ Ass’n, 385 Ill. App. 3d 874, 881-82 (2008) (citing Loyola
       Academy v. S&S Roof Maintenance, Inc., 146 Ill. 2d 263, 273-74 (1992)). A reviewing court
       will not reverse a trial court’s denial of a motion for leave to amend unless there has been a
       manifest abuse of that discretion. Ahmed, 385 Ill. App. 3d at 881-82 (citing Loyola Academy,
146 Ill. 2d at 273-74). In considering whether the trial court abused its discretion, a reviewing
       court must consider whether the proposed amendment would have cured the defective
       pleading. Ahmed, 385 Ill. App. 3d at 881 (quoting Loyola Academy, 146 Ill. 2d at 273). “If
       the amendment would not have cured a defect in the pleading,” then the trial court did not
       abuse its discretion in denying it. Watkins v. Office of the State Appellate Defender, 2012 IL
       App (1st) 111756, ¶ 34.
¶ 81        Plaintiff sought to add a count challenging the Illinois Vehicle Code and the Municipal
       Code of Chicago as unconstitutionally vague.
¶ 82        A defendant can challenge a statute as unconstitutionally vague in two ways: (1) on the
       statute’s face or (2) as the statute is applied to defendant’s actions. People v. Einoder, 209 Ill.
2d 443, 448 (2004). A defendant may not challenge the facial vagueness of a statute that does
       not implicate first amendment freedoms unless the statute is incapable of any valid
       application. People v. Izzo, 195 Ill. 2d 109, 112 (2001). In the case at bar, plaintiff has not
       argued that the statute, as written, is incapable of any valid application, but rather he
       challenges the City’s interpretation and application of the term “school days.” See also
       Schacter v. City of Chicago, 2011 IL App (1st) 103582, ¶ 84 (the plaintiff had no standing to
       make a facial challenge to municipal ordinances when his conduct clearly fell within the
       category of prohibited conduct).
¶ 83        The City argues on appeal that the trial court correctly found that plaintiff lacked standing
       to bring a vagueness claim and, thus, the trial court did not abuse its discretion by denying
       the proposed amendment.
¶ 84        The purpose of the standing doctrine is to ensure that courts are deciding actual, specific
       controversies and not abstract ones. In re M.I., 2013 IL 113776, ¶ 32. If a person cannot
       demonstrate that a statute was applied unconstitutionally to himself, then he may not
       challenge the statute on the ground that “ ‘it might conceivably be applied unconstitutionally
       in some hypothetical case’ ” against someone else. In re M.I., 2013 IL 113776, ¶ 32 (quoting
       People v. Wisslead, 108 Ill. 2d 389, 397 (1985)).
¶ 85        “ ‘[A] statute does not violate due process clauses of the United States or Illinois
       constitutions, on grounds of vagueness, if the duty imposed by the statute is prescribed in
       terms definite enough to serve as a guide to those who must comply with it.’ ” Fagiano v.
       Police Board, 98 Ill. 2d 277, 282 (1983) (quoting Chastek v. Anderson, 83 Ill. 2d 502, 507
       (1981)). “A vagueness challenge is a due process challenge, examining whether a statute
       ‘ “ ‘give[s] [a] person of ordinary intelligence a reasonable opportunity to know what is
       prohibited, so that he may act accordingly.” ’ [Citation.]” People v. Greco, 204 Ill. 2d 400,


                                                   - 13 -
       415-16 (2003). See also People v. Einoder, 209 Ill. 2d 443, 450 (2004) (due process requires
       a statute to provide a reasonable opportunity to know what is prohibited, so that a citizen
       knows how to act legally). Thus, a person may challenge a law when the law is so vague that
       he does not know how to act. Nowhere does the law provide a citizen with the right to
       challenge a law because he does not know when he is most likely to be caught.
¶ 86       Plaintiff lacks standing to bring a vagueness challenge, since the law governing his
       behavior was the same whether the ASE cameras were operating or not. Thus, the trial court
       did not abuse its discretion in denying his request during the dismissal hearing to amend his
       complaint.

¶ 87                                           CONCLUSION
¶ 88      For the foregoing reasons, we affirm the trial court’s grant of the City’s motion to dismiss
       and its denial of plaintiff’s request for leave to amend.

¶ 89      Affirmed.




                                                 - 14 -